United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-3191
                       ___________________________

                                    Willie Munn

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

 Sheriff Butch Morris, Nashville, Howard County, Arkansas - in official capacity
 only; Jana Tallant; Bryant Chester, Prosecuting Attorney; La Jana Jones, Public
                 Defender; James Graves, Prosecuting Attorney

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Texarkana
                                 ____________

                             Submitted: May 28, 2014
                               Filed: June 3, 2014
                                 [Unpublished]
                                 ____________

Before BYE, COLLOTON, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.
       Former inmate Willie Munn appeals the district court’s1 dismissal of his 42
U.S.C. § 1983 suit following an evidentiary hearing. Upon careful consideration of
the issues Munn has identified on appeal, we find no error in the district court’s
treatment of those issues and thus we find no basis for reversal. The judgment of the
district court is affirmed. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas, adopting the report and recommendations of the Honorable
Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

                                         -2-